ORDER
This matter originated in this Court on the filing of a report by the Commission on Continuing Legal Education (the “Commission”) pursuant to Gov.Bar R. X, Sec. 6, Div. (A)(1)(b) and Div. (A)(2)(d). The Commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1996-1997 reporting period.
On November 18, 1998, pursuant to Gov.Bar R. X, Sec. 6, Div. (B)(1), this Court issued to the respondent an order to show cause why the recommended sanction should not be adopted by the Court and an order so entered against the respondent. Pursuant to the order to show cause, respondent has tendered payment in the amount of the recommended sanction, in lieu of filing objections. Upon consideration thereof,
IT IS ORDERED by the Court that the sanction of $[ ] is hereby imposed upon the respondent and payment of the sanction is acknowledged.
IT IS FURTHER ORDERED by the Court that this Order shall not be considered a disciplinary order pursuant to Gov.Bar R. V or Gov.Bar R. X, Sec. 6, Div. H.
IT IS FURTHER ORDERED by the Court that the Clerk shall send this order by certified mail to the respondent at the business address registered with the Clerk under Gov.Bar R. VI; that, if this order is returned as undeliverable or unclaimed, the Clerk shall resend it by regular mail to the respondent at the residence address registered with the Clerk; and that service of this order in accordance with the foregoing shall be deemed effective service.
IT IS FURTHER ORDERED that, payment of the sanction notwithstanding, respondent shall comply with the requirements imposed by Gov.Bar R. X for the 1996-1997 reporting period. See CLE Reg. 503.4.
*1463Registration Residence Residence Employer Employer Sanction
Attorney Name Number County State County State Amount
John Bradley Eckert 0024518 FL $100.00
Michelle Jones 0039307 MD
Richard Paul Broz 0005246 Cuyahoga OH $340.00
Edward Michael Andros 0009700 Cuyahoga OH $100.00
Norman Anthony Fuerst 0018044 Cuyahoga OH $100.00
Michael Robert Kamen 0055816 Cuyahoga OH $250.00
0066500 Summit OH $150.00
Anthony Michael Bernard 0020333 Trumbull OH $100.00
Gregory Lewis Hammond 0015717 CA CA
Karl Bozicevic 0037314 CA CA $220.00
Alan Ray Barnes 0063688 CA CA $150.00
Angelene Bonner 0064307 CA CA $350.00
Arthur Morton Litt 0024161 CO CO $350.00
Bert Japikse 0006375
Michael Lee Lieberman 0038163 DC DC
Julie Kay Hoffman 0065707 DC DC $100.00
Dominick Graziano 0015828 FL FL $100.00
Nyjola Stella Grybauskas 0026654 FL FL $150.00
John Leo Caldwell 0067300 FL FL $160.00
Frank Joseph DiMarino 0025416 GA GA $100.00
Doris Clanton Hobson 0025520 GA GA $540.00
Sara Allswede Arons 0061186 GA GA $150.00
Marva Owens James 0064631 GA GA $100.00
John Sheldon Kendall 0046574 IL IL $65.00
Raymond Henry Kiefer 0048839 IL IL $55.00
Paul Andrew Greve Jr. 0015027 IN IN $150.00
Patricia Louise Lyons 0015481 IN IN $640.00
Thomas Martin Dixon 0062386 IN IN $150.00
Steven Allen Goodman 0036933 KY KY $100.00
Phillip Bruce Leslie 0062658 KY KY $150.00
Paul Joseph Darpel 0064453 KY KY $70.00
Robert Daniel Dilts 0065628 KY KY $100.00
Charles Mark 0019576 Franklin OH KY $180.00
Roger Degraff Billings Jr. 0000678 Hamilton OH KY $150.00
Bradley Jay Klose 0019150 MA MA $70.00
Rhonda Joy Kroll 0027278 MI MI $150.00
Stephen Peter Afendoulis 0031785 MI MI $150.00
Harry Ingleson, II 0061035 MI MI $290.00
John Mather Conway 0064724 MI MI $150.00
Walker Jameson Blakey 0023916 NC NC $750.00
Stuart J. Alterman 0034333 NJ NJ $600.00
Sandra Lee Dunbar 0011503 NY NY $310.00
NY NY $430.00
Lawrence John Licitra 0039209 NY NY $70.00
Ebenhaezer Johannes Lubbe 0040944 NY NY $100.00
0059568 NJ NY $100.00
. 0017008 PA PA $280.00
Paul Curtis Clark 0031775 PA PA $750.00
Miles K. Karson Jr. 0037594 PA PA $150.00
Christopher Jude Bellavia 0063828 PA PA $150.00
Cristy Jo Smith 0065456 NC PA $100.00
Joseph Ricardo Lefft 0037259 SC SC $230.00
David Lamar Little Jr. 0056122 NC SC $350.00
Henry Clay Bridgeforth Jr. 0038388 TN TN $750.00
Bruce Stuart Friedman 0011062 TX TX $250.00
Richard Harold Braucher 0016729 TX TX $150.00
David Jackson Lyon 0011035 UT UT $370.00
Patricia Ann Dicke 0032882 VA VA $270.00
Bettina Charisse Altizer 0040953 VA VA $360.00
Lawrence Philip Hosey 0041609 VA VA $150.00
Jonathan Edward Becker 0063890 VA
Richard Gallatin 0010286 WV WV $55.00
Peter Giannirakis 0034097 PA WV $55.00
*1464Registration Residence Residence Employer Employer Sanction
Attorney Name Number County State County State Amount
James Thomas Carey 0066197 WV WV $600.00
Andrew Calvin Balyeat 0030440 OR Allen OH $100.00
James Earl Cooney 0009251 Butler OH Butler ■ OH $100.00
Patrick Arthur Binns 0024116 Butler OH Butler OH $100.00
Richard Norman Koehler II 0031407 Butler OH Butler OH $65.00
Joyce Ann Campbell 0039687 Butler OH Butler OH $100.00
David Lee Heitfield 0062755 Butler OH Butler OH $150.00
Linda Joanne Cushman 0043543 Clark OH Clark OH $100.00
Tracy Lea Bradford 0058556 Franklin OH Clark OH $150.00
Stephanie Anne Wyler 0025299 Clermont OH Clermont OH $100.00
Richard Allen Luther 0020164 Columbiana OH Columbiana OH $100.00
Gerald Seymour Gold 0001138 Cuyahoga OH Cuyahoga OH $100.00
Thomas Christopher Losh 0003904 Cuyahoga OH Cuyahoga OH $270.00
Ronald Allen Gold 0007088 Cuyahoga OH Cuyahoga OH $700.00
Stephen Charles Ellis 0013167 Cuyahoga OH Cuyahoga OH $180.00
Cecelia Ellen Connally 0015511 Cuyahoga OH Cuyahoga OH $100.00
William Thomas Doyle Jr. 0016119 Cuyahoga OH Cuyahoga OH $100.00
0018504 Cuyahoga OH Cuyahoga OH $100.00
William Ben Davies 0021619 Cuyahoga OH ■ Cuyahoga OH $160.00
Merrill Howard Henkin 0022136 Cuyahoga OH Cuyahoga OH $150.00
0022281 Cuyahoga OH Cuyahoga OH $55.00
Marcia Walker Johnson 0025436 Cuyahoga OH Cuyahoga OH $150.00
Steven Alan Freedman 0025528 Cuyahoga OH Cuyahoga OH $520.00
0026036 Cuyahoga OH Cuyahoga OH $100.00
Joseph Brokaw 0029117 Cuyahoga OH Cuyahoga OH $100.00
Lawson Jones 0029404 Cuyahoga OH Cuyahoga OH $100.00
Richard Friedrich 0033540 Cuyahoga OH Cuyahoga OH $150.00
Butensky Brehm 0034409 Cuyahoga OH Cuyahoga OH $150.00
Stephen Corcoran Foley 0037488 Cuyahoga OH Cuyahoga OH $500.00
Fredrick Dobscha 0039197 Cuyahoga OH Cuyahoga OH $230.00
James Robert Goodluck 0041346 Cuyahoga OH Cuyahoga OH $340.00
Mario Joseph Fazio 0042284 Cuyahoga OH Cuyahoga OH $150.00
Cuyahoga OH Cuyahoga OH $150.00
Martin Thomas Galvin 0063624 Cuyahoga OH Cuyahoga OH $55.00
Cuyahoga OH Cuyahoga OH $150.00
Cuyahoga OH $150.00
Perry Marvin Kendall, Jr. 0066297 Cuyahoga OH Cuyahoga OH $150.00
Brooks Joseph Chapin 0067268 Cuyahoga OH Cuyahoga OH $150.00
Barry Timothy Doyle 0042865 Geauga OH Cuyahoga OH $650.00
Robert Michael Carter 0022173 Summit OH Cuyahoga OH $150.00
0065727 Summit OH Cuyahoga OH $70.00
Eugene Burns 0065536 Erie OH Erie OH $150.00
Jeffery Lantz 0016201 Fairfield OH Fairfield OH $210.00
James Burton Farmer 0011605 Delaware OH Franklin OH $150.00
Reynolds Ensminger 0039507 Delaware OH Franklin OH $150.00
Thomas James Foody 0015138 Franklin OH Franklin OH $230.00
Ferguson Kurgis 0017165 Franklin OH Franklin OH $80.00
Aloysius 0022840 Franklin OH Franklin OH $150.00
0023066 Franklin OH Franklin OH $330.00
0023444 Franklin OH Franklin OH
Rie Daniell 0032072 Franklin OH Franklin OH $490.00
Louis Bernard LaCour 0032494 Franklin OH Franklin OH $90.00
Henry Louis Fein 0036915 Franklin OH Franklin OH
Sean O’Reilly Boyle 0039586 Franklin OH Franklin OH $210.00
Freeman Thomas Eagleson III 0053388 Franklin OH Franklin OH $150.00
0060898 Franklin OH Franklin OH $240.00
Scott Lawrence Evans 0064528 Franklin OH Franklin OH $250.00
Christopher Alan Flint 0064927 Franklin OH Franklin OH $250.00
Christopher Robert Buchan 0064950 Franklin OH Franklin OH $250.00
0065930 ■ Franklin OH Franklin OH $150.00
OH Franklin OH $150.00
OH Franklin OH
Samuel Walton Grossmann 0067666 Franklin OH Franklin OH $150.00
Licking OH Franklin OH $680.00
*1465Registration Residence Residence Employer Employer Sanction
Attorney Name Number County State County State Amount
Susan Joy Greene 0064442 Cuyahoga OH Geauga OH $310.00
Dumont 0027132 Geauga OH Geauga OH $100.00
Douglas George Houston 0065263 Greene OH Greene OH $100.00
Brian Edward 0039826 KY Hamilton OH $150.00
Karen Rae Johanrfes Bowman 0058632 FL Hamilton OH $155.00
Craig L. Farrish 0067028 KY Hamilton OH $150.00
David Thomson Croall 0009149 Butler OH Hamilton OH $65.00
0010656 Hamilton OH Hamilton OH $150.00
Buchanan Davis 0026013 Hamilton OH Hamilton OH $150.00
Stephen Blair Hoffsis 0037365 Hamilton OH Hamilton OH $150.00
Edward Schmertz Dorsey 0037630 Hamilton OH Hamilton OH $100.00
William V. Killoran Jr. 0055842 Hamilton OH Hamilton OH $150.00
Janine Marie Dascenzo 0061903 Hamilton OH Hamilton OH $100.00
David 0065401 Hamilton OH Hamilton OH $490.00
Andrew Gerald Ice 0065831 Hamilton OH Hamilton OH $150.00
Patricia Jill Dailey 0066512 Hamilton OH Hamilton OH $150.00
John Alexander Kissh Jr. 0023754 Hancock OH Hancock OH $100.00
Steven Duane 0014759 Hardin OH Hancock OH $100.00
Scott Nelson Barrett 0003218 Hardin OH Hardin OH $100.00
John Donovan 0003219 Henry OH Heniy OH $150.00
Erin Lorinda Adams 0068145 Cuyahoga OH Lake OH $150.00
Joseph Michael Gurley 0011463 Lake OH Lake OH $100.00
R. Russell Kubyn 0029510 Lake OH Lake OH
Kenneth Jude Cahill 0056207 Lake OH Lake OH $250.00
Stephanie Gail Gussler 0059803 Licking OH Licking OH $210.00
Amar Dasari Babu 0063014 Licking OH Licking OH $150.00
John Charles Kramer 0021366 Lucas OH Lucas OH $210.00
Eden S. Feldstein 0036941 Lucas OH Lucas OH $150.00
Vicki Jayne English 0047178 Lucas OH Lucas OH $340.00
Robert Scott Lutton 0062503 Lucas OH Lucas OH $70:00
William Fellows Hayes 0023905 Wood OH Lucas OH $80.00
Donehess 0009548 OH Mahoning OH $215.00
Eugene John Fehr 0019443 Mahoning OH Mahoning OH $150.00
Bertram Richard Burdman 0032016 Trumbull OH Mahoning OH $340.00
David Graff Borland 0023410 Medina OH . Medina OH $540.00
John Edward Hart 0037279 Greene OH Montgomery OH $150.00
Gordon Harvey Lewis 0023561 Montgomery OH Montgomery OH $70.00
Robert Allen Bostick 0023870 Montgomery OH Montgomery OH $150.00
Karen Jeanne Blackwell 0024473 Montgomery OH Montgomery OH $150.00
Charles Gilmary Hallinan 0025666 Montgomery OH Montgomery OH $370.00
Ellen Sue Leffak 0029586 Montgomery OH Montgomery OH $150.00
David Lewis 0033130 Montgomery OH Montgomery OH $150.00
Charles Davis Lowe 0033209 Montgomery OH Montgomery OH $390.00
Scott Thomas Hillis 0042087 Muskingum OH Muskingum OH $150.00
Harold Collins 0025260 Morgan OH Perry OH $250.00
Charles Robert Junk Jr. 0056250 Pike OH Pike OH $150.00
Willard Cochran Jr. 0031691 Portage OH Portage OH $200.00
Marc Ericsson 0063545 Hamilton OH Richland OH $160.00
John Mark 0063042 Athens OH Scioto OH $600.00
Thomas Donaldson Johnston 0012729 Stark OH Stark OH $80.00
Robert Michael Bonchack 0032958 Stark OH Summit OH $205.00
David Mahlon 0031017 Summit OH Summit OH $55.00
Mark William Bernlohr 0038640 Summit OH Summit OH $150.00
Michael Alan Jones 0039480 Summit OH Summit OH $150.00
Michael Anthony Creveling 0062916 Summit OH Summit OH $150.00
Anthony Louis Antonucci 0024710 Trumbull OH Trumbull OH $100.00
John Conrad Heinkel 0023157 Union OH Union OH
Edward Ferdinand Clark 0002534 Van Wert OH Van Wert OH $100.00
Francis 0032558 Van Wert OH Van Wert OH $350.00
Mark Thomas Florence 0012340 Warren OH Warren OH $100.00
Carlos Alberto Cordova 0030188 Wood OH Wood OH $280.00